Citation Nr: 1629067	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-31 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation as if the Veteran's death were service-connected pursuant to 38 U.S.C.A. § 1318 (West 2014).

3.  Entitlement to a nonservice-connected death pension as the surviving spouse of the Veteran pursuant to 38 U.S.C.A. § 1541 (West 2014).

4. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to May 1954.  He died in June 2010.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In her substantive appeal (VA Form 9), the appellant requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge.  VA later received a written statement, signed by the appellant, cancelling her earlier hearing request.  Based on the appellant's waiver, this case can proceed without a hearing.  See 38 C.F.R. § 20.702(e) (2015).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died more than 5 years following his separation from his last period of active service, and was receiving or entitled to receive compensation at the 100 percent rate for less than 10 years immediately preceding his death.
2.  The appellant's countable income exceeds the income limits for eligibility of a surviving spouse to receive a nonservice-connected death pension.

3.  At the time of his death, the Veteran did not have a pending claim for VA benefits.


CONCLUSIONS OF LAW

1.  The criteria for dependency and indemnity compensation as if the Veteran's death were service-connected have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. § 3.22 (2015).

2.  The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2015).

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  When VA receives a substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

A preadjudicatory letter from the AOJ to the appellant, dated October 2010, fully complied with the VCAA timing and content requirements.  The letter advised the appellant of the types of evidence and information required to substantiate claims for accrued benefits and for a dependency and indemnity compensation under 38 U.S.C.A. § 1318.  The letter also advised the claimant that eligibility for a non service-connected death pension depended on evidence of qualifying income and net worth.  

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Based on information from the National Personnel Records Center (NPRC), the AOJ determined that the Veteran's service treatment records were likely destroyed by a fire at that facility in 1973.  As the remand section of this decision will explain, obtaining a medical opinion is necessary prior to deciding the cause of death claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  It is also likely that medical treatment records related to that claim remain outstanding.  For those reasons, VA has not fully complied with its duty to assist the appellant in obtaining evidence necessary to substantiate her claim for service connection for the cause of her husband's death.

The appellant's eligibility for the other benefits on appeal does not, however, depend on whether the Veteran's death was the result of a service-connected disability.  Under the circumstances of this case, the claims for accrued benefits and for dependency and indemnity compensation as if the Veteran's death were service-connected under 38 U.S.C.A. § 1318 depend on the sequence in which VA received certain claims and awarded certain benefits to the Veteran during his life.  All of the relevant information is available in the electronic claims file.  The AOJ successfully obtained the countable income information necessary for deciding the appellant's claim for a nonservice-connected death pension in her written application for dependency and indemnity compensation, which was received in June 2010.  For the three issues being decided today, there is no reasonable possibility that any further assistance would substantiate the appellant's claims.  See 38 C.F.R. § 3.159(d).  

Analysis

DIC Compensation pursuant to 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of dependency and indemnity compensation to a surviving spouse in cases where a veteran's death was not service-connected, provided that the veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least five years from the date of his discharge or release from active duty, or for 10 or more years immediately preceding his or her death.

The Veteran in this case applied for service connection for posttraumatic stress disorder (PTSD) in August 2003.  That was his first claim for VA disability benefits, which means that the appellant is not eligible for compensation based on receipt of a 100 percent rating "for a period of at least five years from the date of his discharge or release from active duty . . ."  Id.

In June 2004, the AOJ granted the Veteran's PTSD claim and assigned an initial disability rating of 70 percent.  In February 2005, the Veteran sought a total disability rating based on individual unemployability, which was deemed to include a request for a higher disability rating for his service-connected PTSD.  His disability rating was increased from 70 to 100 percent, with February 7, 2005 as the effective date of the increase.  
Although the Veteran was "in receipt of" compensation at the rate of 100 percent prior to his death, he died in June 2010, less than 10 years after the effective date of his total disability benefits.

The appellant filed her claim for benefits in August 2010.  This was after VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, in January 2000 to restrict the award of dependency and indemnity benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such a right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).

The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility, which was a Court-created concept and the subject of extensive litigation.  See, e.g., Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998).

The phrase "entitled to receive" contemplates a situation in which additional service department records, existing at the time of a prior VA decision but not previously considered by VA, provide a basis for reopening a claim finally decided during the veteran's lifetime and awarding a total service-connected disability rating retroactively.  See 38 C.F.R. § 3.22(b)(2); National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 476 F.3d 872 (Fed. Cir. 2007).

In this case, the exception in 38 C.F.R. § 3.22(b)(2) does not apply.  Although service treatment records went missing during the Veteran's lifetime, the record contains no indication of the receipt of any additional service department records at any point which could have impacted the effective date of February 7, 2005 for his award of 100 percent for service-connected PTSD.  Indeed, the Veteran's service treatment records were most likely destroyed in the 1973 fire, which means that they were not in existence at the time of a prior VA rating decision.

VA received the Veteran's request for a total rating based on unemployability less than one year after the AOJ's June 2004 rating decision granting service connection for PTSD.  Even assuming arguendo that the February 2005 application could be construed as a notice of disagreement to the initial rating assigned in June 2004, or as new and material evidence - and not as a separate claim - it is theoretical that an effective date of August 2003 (rather than February 2005) could have been assigned for the Veteran's 100 percent rating.  But even an effective date of August 2003 for total disability benefits would provide a continuous total rating for less than 10 years before the Veteran's death, which means that, whichever date was correct, the appellant is not eligible for compensation as if the Veteran's death was service-connected under 38 U.S.C.A. § 1318.

38 U.S.C.A. § 1318(b)(2) also provides compensation as if the Veteran's death was service-connected if the Veteran "was a former prisoner of war and the disability was continuously rated totally disabled for a  period of not less than one year immediately preceding death."  Although he was continuously rated as totally disabled for more than one year before his death, there is no evidence that the Veteran in this case was a prisoner of war.  He served with the Army in Korea and experienced combat.  The written statements the Veteran submitted before he died, the statements of fellow soldiers who served with him in Korea, and the reports of VA psychiatric examinations for the purpose of evaluating him for PTSD all describe traumatic incidents of combat in Korea.  But none of them suggest that he was ever a prisoner of war.

Non Service-Connected Death Pension

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  Death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law.

An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum annual payable rate (MAPR), the entire amount is offset, and the appellant is not entitled to any death pension benefits.

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

The MAPR is published in Appendix B of VA Adjudication Procedures Manual M21-1. It is generally revised every December 1st, based upon new information as to the increase in the cost of living, and is applicable for the following 12-month period.  The MAPR for a death pension recipient who is a surviving spouse with no dependents is as follows during the relevant appeal period: $7,933, effective December 1, 2009; $7,933, effective December 1, 2010; $8,219, effective December 1, 2011; $8,359, effective December 1, 2012; $8,485, effective December 1, 2013; $8,630, effective December 1, 2014; and $8,630, effective December 1, 2015.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

In her application, the appellant reported income from the social security administration in the amount of $1,002.00 per month.  Retirement income from the SSA is not specifically excluded from the computation of income for determining eligibility for an improved pension under 38 C.F.R. § 3.272 and, therefore, it is included as countable income.  Moreover, the minimum VA improved pension income limits generally track SSA benefits exactly.  See 38 C.F.R. § 3.27 (providing for automatic adjustment of improved pension when there is a cost-of-living increase for SSA benefits).  Thus, the appellant's annual income was $12,024.00.  

Certain medical expenses are excluded from countable income under 38 C.F.R. § 3.272(g).  In her application, the appellant claimed $110.50 in monthly medical expenses, i.e., $1326.00 for the year.  Only the amount in excess of 5 percent of the minimum MAPR is excludable from income, or the amount in excess of $396.65 (5% of the minimum MAPR of $7,933).  See 38 C.F.R. § 3.272(g)(2).  After this amount ($929.35) is subtracted from the Veteran's total social security income, her reduced annual income ($11,094.65) remains higher than the MAPR throughout the relevant appeal period.  

In her application, the appellant also noted burial expenses of $716.95.  These expenses are potentially excluded from the computation of her countable income under 38 C.F.R. § 3.272(h)(ii).  But even with this additional deduction, the appellant's income ($10,377.70) exceeds the maximum pension amount for the relevant year ($7,933).  

Resolving all doubt in the appellant's favor and using the lowest amounts of reported income and the highest amounts of allowable exclusions, her countable income still exceeds the maximum limit for this benefit.  Therefore, her claim must be denied.  38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.271, 3.272.

Accrued Benefits

Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or . . . based on evidence in the file at date of death . . . and due and unpaid."  38 U.S.C. § 5121(a) (West 2014).  An accrued benefits claim brought by a surviving spouse is "derivative of the veteran's claim for service connection . . ."  Hyatt v. Shinseki, 566 F.3d 1364, 1367 (Fed.Cir.2009) (quoting Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed.Cir.1996)).

Before he died, the Veteran filed two claims for VA disability benefits: 1) his claim for service connection for PTSD (filed August 2003); and 2) his claim for a TDIU rating (filed on February 7, 2005).  The first claim was granted in a June 2004 rating decision.  Based on the second claim, the AOJ issued another rating decision in August 2005, which increased the rating assigned to his service-connected PTSD from 70 percent to 100 percent.

The August 2005 rating decision did not expressly decide the TDIU claim as a 100 percent schedular rating for PTSD was assigned effective February 7, 2005 - the date of the TDIU claim.  When the AOJ found the Veteran to be totally disabled as a result of his PTSD under the rating schedule, there was no need, and no authority, to rate the Veteran totally disabled on any other basis as the 100 percent schedular rating extended to the date of filing for TDIU.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, n. 2 (2011) (finding a request for TDIU moot when a 100 percent schedular rating was awarded for the same period); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (same).  Thus, the Veteran's request for a TDIU rating became moot in August 2005 and was not pending at the time of his death.  The Veteran did not file a notice of disagreement regarding the effective date of award for the 100 percent schedular rating.  Thus, that decision became final in August 2006.  See 38 C.F.R. § 21.1103 (2015).

The appellant has made no specific contentions and advanced no arguments explaining why she believes she is entitled to accrued benefits.  Unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death, there is no basis for an accrued benefits claim.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  Because the Veteran had no pending claims for VA benefits at the time of his death, the Board must deny the accrued benefits claim in this case. 
ORDER

Entitlement to dependency and indemnity compensation as if the Veteran's death were service-connected pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to a nonservice-connected death pension as the surviving spouse of the Veteran pursuant to 38 U.S.C.A. § 1541 is denied.

Entitlement to accrued benefits is denied.


REMAND

According to his death certificate, the cause of the Veteran's death was cardiopulmonary arrest due to metastatic oat cell lung cancer.  The appellant claims that service-connected PTSD accelerated his death.  In support of this claim, she submitted a letter from a physician in private practice.  According to the letter, the physician treated the Veteran before his death for multiple problems.  The letter includes a long list of illnesses, including PTSD.  According to the physician, "[the Veteran] died as a complication of all of the different problems . . . ."

Relying on the death certificate, the AOJ denied the claim for service connection for the cause of the Veteran's death without first obtaining a medical opinion on the issue of service connection for the cause of the Veteran's death.  The letter of the Veteran's physician does not, by itself, justify granting the appellant's claim.  It does not discuss the statement on the death certificate identifying cardiopulmonary arrest and lung cancer as the causes of death.  The physician also failed to provide any explanation about how the long list of different diseases mentioned in the letter combined to cause or contribute to the Veteran's death.  

However, the private physician's statement - while equivocal and lacking in specificity to support a decision on the merits - suggests the existence of a causal nexus between the Veteran's death and his service-connected PTSD.  Under these circumstances, the Board will remand the case to provide a medical opinion as a reasonable possibility exists that an opinion could substantiate the claim.  See DeLaRosa, 515 F.3d at 1322.  

"Nothing in [38 C.F.R.] § 4.2, or any other VA regulation, prevents VA from sending a letter to the private examiner or to the claimant stating that the examination report provided is unclear or insufficient and why and requesting further information or clarification."  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  On remand, the AOJ should invite the appellant to submit a clarifying medical opinion providing a rationale between the cause of the Veteran's death and active service, to include service-connected PTSD. 

Finally, the Veteran's VA treatment records indicate concurrent treatment by physicians in private practice, including the physician who wrote the September 2010 letter.  On remand, the AOJ should attempt to obtain copies of any relevant treatment records which have not been made part of the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any of the Veteran's outstanding VA treatment records since February 2005.  

2.  Contact the appellant and ask her to identify any medical providers who treated the Veteran for lung cancer, for PTSD, or for any other illness which she believes contributed to the Veteran's death.  For each medical provider or facility identified, the AOJ should attempt to obtain copies of any relevant outstanding treatment records, particularly any records of treatment for lung cancer or PTSD.  The AOJ should attempt to obtain copies of treatment records from the physician who wrote to VA on the appellant's behalf in September 2010.

The AOJ should specifically invite the appellant to submit a clarifying medical opinion providing a rationale between the cause of the Veteran's death and active service, to include service-connected PTSD.

3.  After completion of the above, obtain a medical opinion from a qualified physician on the probability of a causal relationship between the Veteran's death and his service-connected PTSD.  The examiner should have access to the VBMS and Virtual VA electronic claims files.  Before providing the requested opinion, the examiner should review the September 2010 letter of the Veteran's treating physician and any new information obtained as a result of the efforts described in part one of these instructions.  
 
After reviewing the records, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) a cause of the Veteran's death first manifested in service OR is due to an event in service; OR whether it is at least as likely as not (i.e., 50 percent or greater probability) that service-connected PTSD caused or contributed substantially and materially to the Veteran's death.  In so doing, the examiner should address the appellant's contentions that the Veteran's stress due to PTSD as well as his medications taken for PTSD accelerated the death of the Veteran.

The examiner should provide a complete rationale for any opinions offered.  The rationale should discuss the September 2010 letter from the Veteran's treating physician and the answers to any written questions provided by that physician in response to part one of these instructions.  

If the examiner cannot provide an opinion without speculating, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer that that particular question(s).

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal.  If the benefits sought are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


